Citation Nr: 1324516	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as secondary to allergic rhinitis and sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to service connection for headaches and a skin condition, to include as due to undiagnosed illness.  

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The case was previously before the Board in September 2010 and April 2012 when it was remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

When the case was before the Board in September 2010 and April 2012, the claims on appeal included entitlement to service connection for disabilities of the bilateral knees, bilateral shoulders, right hip, right ankle, low back, upper back, as well as service connection for general joint pain.  Service connection for these disabilities was granted in October 2011 and January 2013 rating decisions.  The award of service connection constitutes a full grant of the benefits on appeal, and the claims are no longer before the Board.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin disorder, diagnosed as dermatitis, was not present in service, is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

The Veteran's skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a skin disorder as it was incurred during active duty service.  He testified at the January 2010 hearing that he had chicken pox during service and has experienced a recurring rash on his face since that time.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of a current disability.  Upon VA examination in October 2010, the Veteran manifested a small rash between his eyebrows and nasal bridge and was diagnosed with contact dermatitis.  Although the June 2012 VA examiner characterized the Veteran's dermatitis as resolved and the Veteran himself denied having any skin problems for several years, the finding of a chronic skin disability at the October 2010 VA examination satisfies the requirement of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The second element of service connection-an in-service injury-is also demonstrated.  Service records show that the Veteran contacted his physician in December 1998 and expressed concern that his children had chicken pox and he had never been exposed.  In January 1999, the Veteran complained of a rash for the past two weeks and was treated for chicken pox.  There are no other complaints or treatment for a skin condition and no skin abnormalities were noted on the Veteran's retirement examinations performed in July and August 2006.  However, the Veteran's treatment for chicken pox and the presence of a rash in January 1999 satisfies the second element of service connection and an in-service injury is established. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that the service and post-service record does not indicate such a link.  Service records only document a single incident of treatment for a skin rash associated with the Veteran's chicken pox in January 1999.  The Veteran denied experiencing any skin diseases or rashes during a May 2006 post-deployment examination, and his skin was normal upon examinations for retirement in July and August 2006.  Post-service records also do not link the Veteran's dermatitis to chicken pox during service.  In February 2007, the Veteran complained of a small rash between his eyebrows and nasal bridge to his physician at the Muskogee VA Medical Center (VAMC) and was diagnosed with seborrheic dermatitis.  The Veteran did not provide any history of a skin condition during service, and the VA doctor did not indicate that the rash was related to treatment for chicken pox eight years earlier.  The record also contains two competent medical opinions against the claim.  After examining the Veteran and reviewing the claims file, including service treatment records, the October 2010 and June 2012 VA examiners provided opinions finding that dermatitis was not related to the Veteran's active duty service.  The June 2012 VA examiner also noted that the disability had resolved during the past few years, and the Veteran's skin complaints during service were not dermatitis.  

The Board has considered the Veteran's testimony connecting his dermatitis to service, but lay persons are competent to provide opinions only with respect to certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, whether the Veteran has a chronic skin disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.   Furthermore, the Veteran has not described a history of continuing symptoms since service.  He has only reported experiencing intermittent rash outbreaks and during the June 2012 VA examination stated it had been several years since he had a skin problem.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran also contends that service connection is warranted for the claimed skin disorder under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  However, the record clearly associates the Veteran's complaints of a skin rash with the diagnosed skin condition of dermatitis.  A VA physician diagnosed dermatitis at the Muskogee VAMC in February 2007 and both the October 2010 and June 2012 VA examiners confirmed this characterization of the disability.  As the Veteran's skin disorder has been attributed to a known clinical diagnosis (i.e. dermatitis), service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was after his separation from active duty.  In addition, the weight of the competent evidence establishes that the Veteran's dermatitis is not related to military service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and available private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in June 2012 in response to his claim.

The Board also finds that VA has complied with the September 2010 and April 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was contacted in September 2010 and May 2012 letters and asked to complete medical release forms to allow VA to obtain additional treatment records from his private TRICARE physicians.  No response to these requests was received, and VA was therefore unable to obtain any additional private records.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has tried to develop the evidence with respect to the Veteran's claim and comply with the Board's remand instructions and any failure to develop the claim rests with the Veteran himself.  The case was then readjudicated in a December 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for a skin disorder, currently diagnosed as dermatitis, is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary before a decision may be rendered with respect to the claim for service connection for headaches.  The June 2012 VA examiner found that the Veteran's headaches were associated with allergic rhinitis and sinusitis.  The VA examiner also opined that these disabilities were etiologically related to active duty service based on the numerous instances of treatment for allergies in the service treatment records.  The Veteran also testified in January 2010 that he believed his headaches were allergy-related.  The Board finds that claims for entitlement to service connection for allergic rhinitis and sinusitis have been raised by the record.  As the record also contains competent medical evidence linking the Veteran's headaches to allergic rhinitis and sinusitis, the issues are inextricably intertwined.  Thus, the claims for service connection for allergic rhinitis and sinusitis must be adjudicated before a final decision can be rendered on the claim for service connection for headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for headaches on a secondary basis.

2.  After completing all necessary development, adjudicate the claims for entitlement to service connection for allergic rhinitis and sinusitis.  The Board notes that the record contains a competent medical opinion in support of the claims from the June 2012 VA examiner.  

2.  Then, readjudicate the claim for entitlement to service connection for headaches.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


